UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 6, 2011 SKYPEOPLE FRUIT JUICE, INC. (Exact Name of Registrant as Specified in Its Charter) Florida (State or Other Jurisdiction of Incorporation) 000-32249 98-0222013 (Commission File Number) (IRS Employer Identification No.) 16F, National Development Bank Tower , No. 2, Gaoxin 1st Road, Xi’an, China (Address of Principal Executive Offices) (Zip Code) 011-86-29-88386415 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On June 6, 2011, SkyPeople Fruit Juice, Inc., a Florida corporation (the “Company”), issued a press release providing certain supplementary financial information regarding the Company’s operating subsidiaries in China for fiscal year 2009 as shown on the reports submitted by the subsidiaries to the State Administration of Industry and Commerce in China for fiscal year 2009.The Company also provided an unaudited list of corporate deposit accounts identifying each corporate cash account and the balance and location of such account as of the end of fiscal years 2009 and 2010, respectively. As copy of the press release is attached as Exhibit 99.1 to this report. Item9.01 Financial Statements and Exhibits A copy of the press released dated June 6, 2011 issued by the Company SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 8, 2011 SKYPEOPLE FRUIT JUICE, INC. By:/s/ SPRING LIU Spring Liu Chief Financial Officer
